Carter, J.
On June 25, 1954, this court filed its opinion in this case. Eno v. Eno, ante p. 1, 65 N. W. 2d 145. It is the contention of the appellant that the amount of the award of alimony allowed is inadequate under the circumstances recited in the opinion. We find the contention of the appellant is in part correct. The opin-' ion of the court is therefore modified to provide that the alimony allowed the appellant is fixed at $32,000 payable $270 per month beginning July 1, 1954, and to continue monthly until fully paid. The remainder of the opinion is found to be in all respects correct. Subject to the foregoing modification, the opinion of the court filed June 25, 1954, is adhered to and the motion of appellant for a rehearing is overruled.
Former opinion modified.
Motion for rehearing overruled.